DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-8 are   allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Stubenruss US 20170210069 discloses a material plasticizing device comprising: a rotor including a material introduction portion open on an outer peripheral side surface (Figure 5, disc/rotor-112, [0035], [0036]), and a groove forming surface on which a scroll groove kneading a material introduced from the material introduction portion is formed (Figure7, scroll groove-112a); a case that surrounds an outer periphery of the groove forming surface (Figure 5-7, case and outer periphery of the groove surface is shown below); a facing portion including a facing surface that faces the groove forming surface (Figure 5, annotated figure below), a heater that heats the material in the scroll groove (Figure 5, heater-126, [0036]), and a communication hole through which the material plasticized by a heat of the heater flows ([0038]); and a material supply source that stores the material, wherein a coupling pipeline is formed in the case/housing (Figure 5, coupling pipeline is annotated below), a material supply path is formed by the case and the outer peripheral side surface of the rotor (Figure 5, supply path of the material is formed by the case and the outer peripheral side of rotor-112, shown by the arrows in the annotated figure below ), and the material flows into the material introduction portion through the coupling pipeline and the material 51 supply path (Figure 5).
However, Stubenruss didn’t disclose a rotor having an upper surface and a lower surface outwardly opposite to each other, and an outer peripheral side surface, the outer peripheral side surface having a first part and a second part arranged in a height direction of the rotor, the first part being closer to the lower surface than the second part and the material introduction portion being formed by inwardly concaving of only the first part of the outer peripheral side. Further, the prior art fails to teach the claimed limitation that a depth of the material introduction portion is larger than a depth of the scroll groove, and the depth of the scroll groove adjacent to the material introduction portion is larger than the depth of the scroll groove adjacent to a center area of the lower surface of the rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741